                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                           HUMBERTO MARTINEZ, et al.,
                                  10                                                        Case No. 17-cv-04246-RS
                                                        Plaintiffs,
                                  11
                                                  v.                                        ORDER GRANTING IN PART AND
                                  12                                                        DENYING IN PART DEFENDANTS’
Northern District of California
 United States District Court




                                           CITY OF PITTSBURG, et al.,                       MOTION FOR SUMMARY
                                  13                                                        JUDGMENT
                                                        Defendants.
                                  14

                                  15                                          I. INTRODUCTION

                                  16           This action arises from the death of Humberto Martinez during an arrest by the City of

                                  17   Pittsburg Police Department (“PPD”). Martinez fled during a traffic stop and later engaged in a

                                  18   physical struggle with officers which resulted in his death. Martinez’s family members

                                  19   subsequently filed suit, both individually and on behalf of the decedent, against the City of

                                  20   Pittsburg; Chief of Police Brian Addington, in both his individual and official capacities; several

                                  21   PPD officers;1 and Does 1-10 (collectively, the “Pittsburg Defendants” or “Defendants”).

                                  22   Plaintiffs allege violations of the First, Fourth, and Fourteenth Amendments and advance state law

                                  23   claims for negligence, battery, and violation of the Bane Act, Cal. Civ. Code § 52.1. The Pittsburg

                                  24   Defendants now move for summary judgment or, alternatively, partial summary judgment.

                                  25           For the reasons set forth below, the motion is granted in part and denied in part. Summary

                                  26
                                  27   1
                                        The defendant officers are Patrick Berhan, Jonathan Elmore, Willie Glasper, Ernesto Mejia,
                                  28   Gabriel Palma, and Jason Waite.
                                   1   judgment is granted with respect to Plaintiffs’ First and Fourteenth Amendment theories for relief.

                                   2   Summary judgment is also granted to the extent that Plaintiffs’ Fourth Amendment claim relies

                                   3   upon a lack of probable cause to arrest Martinez. Defendants’ motion for summary judgment is

                                   4   otherwise denied.

                                   5                                           II. BACKGROUND2

                                   6            A. Attempted Traffic Stop and Subsequent Pursuit

                                   7            While on patrol in a residential neighborhood, Officers Mejia, Glasper, and Waite

                                   8   observed a car parked on the street in a residential neighborhood. A person was leaning through

                                   9   the passenger side window, apparently talking to the driver of the car. Moments later, Martinez,

                                  10   who was the driver of the vehicle, pulled away from the curb and drove down the street. The

                                  11   officers followed. One of the officers called dispatch requesting a records check for the vehicle

                                  12   and was informed that the car’s registration was expired. Mejia activated the patrol car’s
Northern District of California
 United States District Court




                                  13   emergency lights and sirens; however, Martinez did not pull over. The subsequent car chase lasted

                                  14   approximately one to two minutes and covered an eighth of a mile.

                                  15            The brief vehicle pursuit ended in front of the same house where the officers originally

                                  16   observed Martinez’s vehicle. Martinez ran from his car toward the half-opened garage door of the

                                  17   house. Mejia yelled for Martinez to put his hands up and deployed his taser just before Martinez

                                  18   reached the garage. The taser had no effect, however, because only one of the probes reached

                                  19   Martinez. Mejia and Glasper followed Martinez into the garage, ducking under the half-opened

                                  20   door. Inside, they saw Martinez on the ground scooting backwards away from them. There were

                                  21   two other individuals in the garage as well. Mejia pulled out his firearm and commanded Martinez

                                  22   and the two other occupants not to move. Instead, Martinez dashed through the door leading into

                                  23   the house. Mejia re-holstered his firearm as he and Glasper gave chase.

                                  24            B. The Fight in the Kitchen

                                  25            A struggle ensued in the kitchen. Mejia and Glasper attempted to gain control of

                                  26
                                       2
                                  27       The following facts are undisputed, except where noted.

                                  28                                                                 ORDER RE MOTION FOR SUMMARY JUDGMENT
                                                                                                                 CASE NO. 17-cv-04246-RS
                                                                                         2
                                   1   Martinez’s hands so they could handcuff him, but Martinez repeatedly pulled away. At some point

                                   2   all three of them ended up on the floor, where Martinez continued pulling away from the officers

                                   3   and trying to evade capture. Glasper testifies that at some point during the commotion, Martinez

                                   4   kicked him in the legs.

                                   5           Unable to secure Martinez’s hands, Mejia punched him once or twice in the face. Glasper

                                   6   also struck Martinez three to five times in the torso with a closed fist. According to Mejia,

                                   7   Martinez then attempted to stand up—at which point Mejia wrapped his arms around Martinez’s

                                   8   neck and chest and pulled him back to the ground. According to Mejia, Martinez then head butted

                                   9   him in the chest and chin area using the back of his head.3 Around this time, Mejia decided to

                                  10   attempt either a carotid hold or a choke hold. While Mejia testifies that he intended to perform a

                                  11   carotid hold, he initially described the move as a “choke hold” to his sergeant and subsequently

                                  12   described it during the coroner’s inquest as a maneuver designed to “cut off the airway to the
Northern District of California
 United States District Court




                                  13   person’s brain.” Mejia Dep. 104:16-105:25. Mejia also avers that Martinez bit his free hand. The

                                  14   alleged bite resulted in a small cut which caused some bleeding. Plaintiffs, however, dispute

                                  15   whether Martinez intentionally bit Mejia, noting that Mejia did not receive any medical treatment

                                  16   for the alleged bite.

                                  17           The officers were eventually able to handcuff one of Martinez’s wrists, however they were

                                  18   unable to secure his other hand. At some point during the struggle, Glasper transitioned from

                                  19   striking Martinez with his fists to delivering strikes with his elbows and knees. Glasper testifies

                                  20   that he was forced to make this change because he injured his hand during the struggle,4 however

                                  21   he previously stated during the coroner’s inquest that he started using his elbows to “raise my

                                  22   level of striking.” Coroner’s Inquest 61:21-62:18. Glasper also admitted in an interview with the

                                  23
                                       3
                                  24    Plaintiffs do not concede that Martinez either attempted to stand up or struck Mejia with his
                                       head. They argue that a reasonable jury could disbelieve Mejia’s testimony regarding this
                                  25   sequence of events.
                                       4
                                  26    There is some dispute about the exact cause of this injury. While Glasper testified that he could
                                       not recall exactly how he injured his hand, he previously stated that he injured his hand while
                                  27   delivering strikes.

                                  28                                                                 ORDER RE MOTION FOR SUMMARY JUDGMENT
                                                                                                                 CASE NO. 17-cv-04246-RS
                                                                                         3
                                   1   District Attorney’s investigator that he “delivered strikes with [his] foot” by “kicking in a

                                   2   downward motion at [Martinez’s] torso and leg area.” Glasper Dep, 106:21-25. Glasper eventually

                                   3   called for Waite, who was standing in the garage monitoring the two bystanders, to come help

                                   4   subdue Martinez. Upon arriving in the kitchen, Waite attempted to string multiple handcuffs

                                   5   together in order to handcuff Martinez’s free hands but did not strike Martinez.

                                   6          C. Arrival of Officers Elmore, Palma and Berhan

                                   7          Officers Elmore, Palma, and Berhan arrived on the scene within moments of each other,

                                   8   having received radio communications that officers were involved in a physical altercation with a

                                   9   suspect. Berhan immediately tased Martinez in the thigh while Palma attempted to secure one of

                                  10   Martinez’s arms. Elmore, Palma, and Berhan testify that they heard Mejia say Martinez was biting

                                  11   him, at which point Elmore struck Martinez’s torso seven times with a closed fist. Plaintiffs,

                                  12   however, dispute whether any such statement was made, pointing out that the statement is not
Northern District of California
 United States District Court




                                  13   audible in the body camera footage. Shortly thereafter, the officers succeeded in rolling Martinez

                                  14   onto his stomach and handcuffing his hands behind his back. Upon hearing from the other officers

                                  15   that Martinez was secured, Mejia released his hold on Martinez’s neck. The entire struggle,

                                  16   beginning when Mejia and Glasper pursued Martinez into the kitchen, lasted approximately two

                                  17   and a half minutes.

                                  18          D. Martinez’s Death

                                  19          Once Martinez was secured, Elmore radioed that no further back up was required, but

                                  20   continued to apply pressure to the side of Martinez’s head and kept his knee on Martinez’s upper

                                  21   back for approximately 30 seconds. At the same time, Palma was squatting next to Martinez and

                                  22   pressing his knees into Martinez’s back and lower buttocks. The parties agree that Palma remained

                                  23   in that position for at least thirty seconds, however Plaintiffs contend Palma in fact maintained this

                                  24   position for over two minutes. The parties also disagree about how much of the officers’ weight

                                  25   was placed on Martinez’s back while he was handcuffed. Eventually, one of the officers noticed

                                  26   that Martinez was turning purple, at which point they rolled him to his side and removed the

                                  27   handcuffs. After assessing Martinez’s condition, the officers performed CPR until the paramedics

                                  28                                                                 ORDER RE MOTION FOR SUMMARY JUDGMENT
                                                                                                                 CASE NO. 17-cv-04246-RS
                                                                                         4
                                   1   arrived. The paramedics transported Martinez to the hospital where he was pronounced dead

                                   2   within an hour of his arrival.

                                   3          E. Coroner’s Report and Findings

                                   4          Dr. Ikechi Ogan, the coroner responsible for performing the autopsy, found evidence of

                                   5   blunt force injuries to Martinez’s head, neck, torso, and extremities. The examination revealed

                                   6   fractured cartilage at the top of the neck, hemorrhaging and bruising in the neck, sixteen fractured

                                   7   ribs, a fractured sternum, and bruising to the lungs and liver. The doctor also found that Martinez

                                   8   had “flail chest,” which is described as three or more consecutive ribs that are fractured in two or

                                   9   more places and can interfere with respiration. Although Dr. Ogan did not opine on the precise

                                  10   cause of the rib fractures, he did not believe they were caused by CPR. He ultimately concluded

                                  11   the cause of death was mechanical obstruction of respiration, complicated by carotid sinus reflex

                                  12   stimulation due to the use of a carotid hold. More specifically, the doctor believed Martinez’s neck
Northern District of California
 United States District Court




                                  13   injury obstructed his airway.5 He estimated Martinez’s airways had been obstructed for four to six

                                  14   minutes and found that “the injuries on both sides of the neck, on the upper chest, the fractured

                                  15   ribs, [and] the hemorrhages into the airway” confirmed airway obstruction. Ogan Dep, 128:2-19.

                                  16          F. Municipal Policy

                                  17          PPD policy allows for the use of a carotid hold as an intermediate force option against a

                                  18   suspect who is resisting arrest. Accordingly, new officers generally receive one hour of training on

                                  19   carotid holds during their orientation. Officers also receive training in the police academy

                                  20   regarding the use of this hold. PPD’s carotid hold policy specifically instructs officers to ensure

                                  21   the hold does not slip into a “bar arm” or any hold that applies pressure to the front of the neck.

                                  22   Plaintiffs’ expert opines that this policy is contrary to “generally accepted [law enforcement]

                                  23   policies and practices” because it does not specify the appropriate duration or level of pressure for

                                  24

                                  25

                                  26   5
                                        The Pittsburg Defendants do not dispute Dr. Ogan’s conclusion regarding cause of death for the
                                  27   purposes of this motion, however they reserve the right to dispute the cause of death at trial.

                                  28                                                                 ORDER RE MOTION FOR SUMMARY JUDGMENT
                                                                                                                 CASE NO. 17-cv-04246-RS
                                                                                         5
                                   1   the maneuver. Ryan Report ¶ 227-33.6 He also avers that the carotid hold is a perishable skill, that

                                   2   is, one that must be maintained through practice and training. Id. ¶ 230.

                                   3             PPD officers are also advised to apply only a reasonable amount of weight when

                                   4   attempting to control a suspect to avoid interfering with the person’s ability to breath. While PPD

                                   5   provides some training about the dangers of interfering with a suspect’s breathing, none of the

                                   6   defendant officers were familiar with the terms restraint, positional, or compression asphyxia.7

                                   7   Chief Addington was familiar with these concepts but was unable to point to any specific policy

                                   8   addressing these types of asphyxiation. Plaintiffs’ expert ultimately concluded that PPD’s training

                                   9   on this issue is out of step with norms within the law enforcement community, which he contends

                                  10   involve specifically training officers about the danger of placing pressure on a person’s back while

                                  11   they are prone and handcuffed, particularly if the suspect is overweight.8

                                  12                                          III. LEGAL STANDARD
Northern District of California
 United States District Court




                                  13             A. Summary Judgment Standard

                                  14             Under the Federal Rules of Civil Procedure, a court must grant a motion for summary

                                  15   judgment if, viewing the evidence in the light most favorable to the nonmoving party, there is no

                                  16   genuine dispute of material fact and the movant is entitled to judgment as a matter of law. Fed. R.

                                  17   Civ. P. 56(a); Valandingham v. Bojorquez, 866 F.2d 1135, 1137 (9th Cir. 1989). Courts must

                                  18   ultimately decide “whether the ‘specific facts’ set forth by the nonmoving party, coupled with
                                       undisputed background or contextual facts, are such that a rational or reasonable jury might return
                                  19
                                       a verdict in its favor based on that evidence.” T.W. Elec. Serv. v. Pac. Elec. Contractors Ass’n, 809
                                  20
                                       F.2d 626, 631 (9th Cir. 1987). When making this evaluation, courts draw all reasonable inferences
                                  21
                                       in favor of the nonmoving party. Masson v. New Yorker Magazine, Inc., 501 U.S. 496, 520-21
                                  22

                                  23   6
                                           The Pittsburg Defendants’ objection to this portion of the expert report is overruled.
                                  24   7
                                        The parties refer to restraint, positional, and/or compression asphyxia throughout their briefing.
                                  25   For the purposes of this order, these associated terms will simply be shortened to “compression
                                       asphyxia.”
                                  26   8
                                        The Pittsburg Defendants’ objections with respect to this portion of the Ryan Report is
                                  27   overruled.

                                  28                                                                   ORDER RE MOTION FOR SUMMARY JUDGMENT
                                                                                                                   CASE NO. 17-cv-04246-RS
                                                                                           6
                                   1   (1991).

                                   2             B. Qualified Immunity Standard

                                   3             The doctrine of qualified immunity protects government officials “from liability for civil

                                   4   damages insofar as their conduct does not violate clearly established statutory or constitutional

                                   5   rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818

                                   6   (1982). The Supreme Court previously established a sequential two-step process for evaluating
                                       qualified immunity whereby a court must decide: (1) whether, viewing the facts in the light most
                                   7
                                       favorable to the plaintiff, the government actor violated the plaintiff’s constitutional rights; and (2)
                                   8
                                       whether these constitutional rights were clearly established at the time of the violation. Saucier v.
                                   9
                                       Katz, 533 U.S. 194, 201 (2001). In Pearson v. Callahan, the Court reconsidered this process, and
                                  10
                                       held that “judges of the district courts and the courts of appeals should be permitted to exercise
                                  11
                                       their sound discretion in deciding which of the two prongs of the qualified immunity analysis
                                  12
Northern District of California




                                       should be addressed first.” 555 U.S. 223, 236 (2009).
 United States District Court




                                  13
                                                 With regard to the second prong of the inquiry, “clearly established law [is not to be
                                  14
                                       defined] at a high level of generality.” Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011). In deciding
                                  15
                                       whether a constitutional right was clearly established at the time of the alleged violation, courts
                                  16
                                       must ask “whether the violative nature of particular conduct is clearly established.” Id. (emphasis
                                  17
                                       added). This inquiry “must be undertaken in light of the specific context of the case, not as a broad
                                  18   general proposition.” Saucier, 533 U.S. at 201 (emphasis added). To be clearly established, “[t]he
                                  19   contours of the right must be sufficiently clear that a reasonable official would understand that
                                  20   what he is doing violates that right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987). A case
                                  21   directly on point is not required, “but existing precedent must have placed the statutory or
                                  22   constitutional question beyond debate.” al-Kidd, 563 U.S. at 741.
                                  23                                              IV. DISCUSSION
                                  24             A. Fourth Amendment: Unlawful Seizure and Excessive Force
                                  25                1. Lawfulness of the Seizure
                                  26             Plaintiffs concede that the arresting officers had probable cause to stop Martinez.
                                  27   Accordingly, summary judgment is granted with respect to the lawfulness of the initial seizure.
                                  28                                                                   ORDER RE MOTION FOR SUMMARY JUDGMENT
                                                                                                                   CASE NO. 17-cv-04246-RS
                                                                                           7
                                   1              2. Excessive Force

                                   2                      a. Integral Participant Standard

                                   3          In general, an officer who is merely a bystander to his colleague’s unlawful conduct may

                                   4   not be held liable for that conduct. Hopkins v. Bonvicino, 573 F.3d 752, 769-70 (9th Cir. 2009).

                                   5   By contrast, an officer who is an integral participant in unlawful conduct may be held liable even

                                   6   if the officer’s isolated actions do not rise to the level of a constitutional violation. Blankenhorn v.

                                   7   Cty. of Orange, 485 F.3d 463, 481 n.12 (9th Cir. 2007). For example, where multiple officers
                                       collectively beat an individual, all of them may be held liable for contributing to the overall use of
                                   8
                                       excessive force. Lolli, 351 F.3d at 417-18. Similarly, an officer who stands outside a residence
                                   9
                                       “armed with [a] gun, while other officers conduct [an unlawful] search” qualifies as an integral
                                  10
                                       participant in that search. Hopkins, 573 F.3d at (quoting Boyd v. Benton Cnty., 374 F.3d 773, 780
                                  11
                                       (9th Cir. 2004).
                                  12
Northern District of California
 United States District Court




                                              All the officers named in this suit were actively involved in the struggle to restrain
                                  13
                                       Martinez. The undisputed facts show that each of the named officers struck, tased, or otherwise
                                  14
                                       attempted to restrain Martinez during the confrontation. There is evidence that even Officer Waite,
                                  15
                                       who was arguably the least involved in the scuffle, helped restrain Martinez’s arms while the other
                                  16
                                       officers delivered strikes and, in the case of Officer Mejia, applied an alleged choke hold. The
                                  17
                                       Pittsburg Defendants’ argument that “each Defendant Officer dealt with [Martinez’s] physical
                                  18
                                       resistance independently of their fellow officers’ actions and at different times” is unpersuasive.
                                  19
                                       The entire struggle lasted approximately two and a half minutes and body camera footage shows
                                  20
                                       that the officers’ involvement overlapped substantially. Viewing the evidence in the light most
                                  21
                                       favorable to Martinez, a reasonable fact-finder could conclude each officer was an integral
                                  22
                                       participant in the overall use of force. Accordingly, for the purpose of this summary judgment
                                  23
                                       order, the named officers will each be considered integral participants in the altercation.
                                  24
                                                          b. Collective Use of Force
                                  25
                                              The central inquiry in a Fourth Amendment claim for excessive force is whether the
                                  26
                                       defendant’s actions were “objectively reasonable in light of the facts and circumstances
                                  27

                                  28                                                                  ORDER RE MOTION FOR SUMMARY JUDGMENT
                                                                                                                  CASE NO. 17-cv-04246-RS
                                                                                          8
                                   1   confronting them.” Graham v. Connor, 490 U.S. 386, 397 (1989). Courts specifically consider the

                                   2   “(1) severity of the crime at issue, (2) whether the suspect poses an immediate threat to the safety

                                   3   of the officer or others, and (3) whether the suspect is actively resisting or attempting to evade

                                   4   arrest by flight.” Id. This calculus must take into account “the fact that police officers are often

                                   5   forced to make split-second judgments—in circumstances that are tense, uncertain, and rapidly
                                       evolving—about the amount of force that is necessary in a particular situation.” Id. at 396-97.
                                   6
                                       Because this analysis requires a balancing of interests, however, summary judgment should be
                                   7
                                       granted sparingly in excessive force cases. Lolli v. Cty. of Orange, 351 F.3d 410, 415–16 (9th Cir.
                                   8
                                       2003) (quoting Santos v. Gates, 287 F.3d 846, 853 (9th Cir.2002)).
                                   9
                                              Considering the record as a whole, a fact-finder could reasonably conclude based on
                                  10
                                       Martinez’s level of resistance, the rather minor nature of the underlying offense, and the overall
                                  11
                                       circumstances of the struggle, that the officers’ use of force was excessive. Moreover, until a fact-
                                  12
Northern District of California




                                       finder determines how much force was actually used, a court cannot decide whether that particular
 United States District Court




                                  13
                                       use of force violated clearly established law. Santos v. Gates, 287 F.3d 846, 855 (9th Cir. 2002);
                                  14
                                       See also Neuroth v. Mendocino, No. 15-cv-03226, 2018 U.S. Dist. LEXIS 149492, at *28 (N.D.
                                  15
                                       Cal. 2018).
                                  16
                                              Here, there is a dispute regarding the amount of pressure applied to Martinez’s back while
                                  17   he was lying handcuffed on the floor. Drummond v. Cty. of Anaheimk, 343 F.3d 1052 (9th Cir.
                                  18   2033), and its progeny have held that pressing one’s body weight down on a prone and restrained
                                  19   suspect who is no longer resisting violates clearly established law. Id. at 1057; Abston v. Cty. of
                                  20   Merced, 506 Fed. Apx. 650, 653 (9th Cir. 2013) (“It is clearly established that defendants’ use of
                                  21   body compression to restrain a prone and bound suspect, who was in no position to offer any
                                  22   meaningful resistance, would violate the rule established by Drummond”). Therefore, the duration
                                  23   of any such compression and the amount of weight placed on Martinez’s back will ultimately

                                  24   determine whether the officers’ actions violated clearly established law. Accordingly, qualified

                                  25   immunity is not appropriate.

                                  26          Material disputes of fact regarding Mejia’s alleged us of a prohibited choke hold and the

                                  27   degree to which Martinez resisted arrest also prevent the Pittsburg Defendants from obtaining the

                                  28                                                                  ORDER RE MOTION FOR SUMMARY JUDGMENT
                                                                                                                  CASE NO. 17-cv-04246-RS
                                                                                          9
                                   1   benefit of qualified immunity. The parties dispute whether Mejia deployed a choke hold that cut

                                   2   off Martinez’s air supply, and duration of any such choke hold. They similarly contest the degree

                                   3   to which Martinez lashed out at the arresting officers during the struggle. The Pittsburg

                                   4   Defendants, however, make no attempt to argue that prolonged use of a choke hold that cut off

                                   5   Martinez’s air supply would have been reasonable under either version of events. Indeed, PPD’s
                                       own policies forbid this maneuver. Instead, they attempt to dispute whether Mejia in fact deployed
                                   6
                                       the alleged choke hold. This dispute of fact cannot be resolved in Defendants’ favor at the
                                   7
                                       summary judgment stage. A reasonable jury could conclude that, although he resisted arrest,
                                   8
                                       Martinez did not deliberately strike the arresting officers, yet the officers delivered strikes that
                                   9
                                       broke sixteen ribs and deployed a prohibited choke hold that crushed the cartilage in his neck
                                  10
                                       resulting in his death. Accepting these facts as true, and taking into account the relatively minor
                                  11
                                       underlying offense, no reasonable officer would believe this use of force complied with the Fourth
                                  12
Northern District of California




                                       Amendment. For this reason as well, the officers are not entitled to qualified immunity at the
 United States District Court




                                  13
                                       summary judgement stage.
                                  14
                                              B. First and Fourteen Amendments: Right to Familial Association
                                  15
                                              Plaintiffs argue that their First and Fourteenth Amendment rights to familial association
                                  16
                                       with Martinez were violated by the defendant officers. See Lee v. Cty. of Los Angeles, 250 F.3d
                                  17
                                       668, 685-86 (9th Cir. 2001). The parties agree that, to prevail on this claim, Plaintiffs must show
                                  18
                                       the Pittsburg Defendants “acted with a purpose to harm [the decedent] that was unrelated to
                                  19
                                       legitimate law enforcement objectives.”9 Porter v. Osborn, 546 F.3d 1131, 1136-39 (9th Cir.
                                  20
                                       2008). For example, officers who act with an intent to bully or “get even” with a suspect lack a
                                  21
                                       legitimate law enforcement purpose. Zion v. Cnty. Of Orange, 847 F.3d 1072, 1077 (9th Cir.
                                  22
                                       2017). Ultimately, the conduct at issue must be so egregious as to “shock the conscience.” Id. at
                                  23
                                       1136-39.
                                  24
                                              Plaintiffs contend that both Mejia and Glasper engaged in conscience shocking behavior.
                                  25

                                  26   9
                                         The parties agree that the “purpose to harm” standard rather than the “deliberate indifference”
                                  27   standard applies here. See Porter, 546 F.3d at 1137.

                                  28                                                                  ORDER RE MOTION FOR SUMMARY JUDGMENT
                                                                                                                  CASE NO. 17-cv-04246-RS
                                                                                          10
                                   1   In their view, Mejia’s prolonged use of a forbidden choke hold was conscience shocking and

                                   2   suggests an intent to harm Martinez rather than merely subdue him. Plaintiffs’ expert further

                                   3   opines that “hard hand strikes” are considered a serious use of force and that strikes to the head

                                   4   and face are disfavored. He further contends that Glasper’s use of strikes escalating from closed

                                   5   fist punches to elbow and knee strikes was “far outside the bounds of law enforcement training

                                   6   and practice.” Ryan Report ¶ 224.

                                   7          While Plaintiffs clear the summary judgment hurdle on the claim the officers’ use of force

                                   8   was excessive, they fail to adduce sufficient evidence to support the conclusion that the officers

                                   9   were motivated by a “purpose to harm” that was “unrelated to legitimate law enforcement

                                  10   objectives.” Porter, 546 F.3d at 1136-39. It is undisputed that the officers had probable cause to

                                  11   detain Martinez, but that he nonetheless fled and resisted arrest. Furthermore, the officers’ use of

                                  12   force—even if excessive—was at all times consistent with the aim of subduing and detaining a
Northern District of California
 United States District Court




                                  13   suspect who was resisting arrest. Once Martinez was subdued, the officer immediately stopped

                                  14   striking him and Mejia released his hold on Martinez’s neck. Even viewing the evidence in the

                                  15   light most favorable to Plaintiffs, there is simply not enough evidence for a fact-finder reasonably

                                  16   to conclude that Officers Mejia and Glasper were motivated by a nefarious purpose rather than a

                                  17   desire to subdue Martinez and end the struggle. Accordingly, the motion for summary judgment is

                                  18   granted with respect to these two officers. Because Plaintiffs appear to abandon their First and

                                  19   Fourteenth Amendment argument with respect to the remaining officer, summary judgment is

                                  20   granted with respect those defendants as well.

                                  21          C. Monell Liability

                                  22          To establish liability against a municipality, plaintiffs must show (1) they were deprived of

                                  23   a constitutional right, (2) the municipality had a policy or custom that amounted to deliberate

                                  24   indifference to the violation of their rights, and (3) the policy was the “moving force” behind the

                                  25   constitutional violation. Long v. Cnty. of Los Angeles, 442 F.3 1178, 1186 (9th Cir. 2006). As

                                  26   previously discussed, Plaintiffs have adduced sufficient evidence to enable a reasonable jury to

                                  27   conclude the arresting officers violated Martinez’s Fourth Amendment rights. Therefore only the

                                  28                                                                 ORDER RE MOTION FOR SUMMARY JUDGMENT
                                                                                                                 CASE NO. 17-cv-04246-RS
                                                                                        11
                                   1   second and third prongs of this test need be discussed here.

                                   2                      a. Municipal Policy Amounting to Deliberate Indifference

                                   3          Plaintiffs attempt to establish a municipal policy based on PPD’s alleged failure to

                                   4   maintain adequate policies or provide proper training regarding the carotid hold and of the dangers

                                   5   of compression asphyxia. Inadequate police training may serve as the basis for municipal liability

                                   6   under section 1983 only if “the failure to train amounts to deliberate indifference to the rights of

                                   7   the person with whom the police come into contact.” Cty. of Canton v. Harris, 489 U.S. 378, 388

                                   8   (1989). While failure to train claims typically require plaintiffs to show a pattern of similar

                                   9   violations, this showing is not required where “a violation of federal rights may be highly

                                  10   predictable consequence of a failure to equip law enforcement officers with specific tools to

                                  11   handle recurring situations.” Long, 442 F.3d at 1188.

                                  12          According to Plaintiffs, PPD’s policies and training regarding the use of the carotid hold
Northern District of California
 United States District Court




                                  13   and the dangers of compression asphyxia were inadequate. Plaintiffs point to testimony by Chief

                                  14   Addington that PPD has no written policy to prevent compression asphyxia and that PPD’s lead

                                  15   trainer was not familiar with the term. Plaintiffs also contend PPD’s training regarding the carotid

                                  16   hold was inadequate, as evidenced by Mejia’s apparent confusion about the difference between a

                                  17   carotid hold and a potentially deadly choke hold and the lack of any guidance about the proper

                                  18   duration and amount of pressure to use during a carotid hold. Officers typically receive training on

                                  19   this maneuver at the police academy and at new officer orientation. Plaintiffs’ expert opines,

                                  20   however, that the carotid hold is a perishable skill and that this limited training was therefore

                                  21   inadequate. Ryan Report ¶ 227-33. He also contends that PPD’s training is deficient because it

                                  22   does not specify the proper duration or amount of force to use when deploying a carotid hold. Id.

                                  23          Based on these facts, a reasonable fact-finder could conclude that PPD’s failure to provide

                                  24   more robust policies and training regarding the use of the carotid hold and the dangers of

                                  25   compression asphyxia amounted to deliberate indifference. While the Pittsburg Defendants note

                                  26   Plaintiffs’ inability to point to any other serious incidents or death involving compression asphyxia

                                  27   or PPD’s use of the carotid hold, Plaintiffs need not make such a showing if the constitutional

                                  28                                                                  ORDER RE MOTION FOR SUMMARY JUDGMENT
                                                                                                                  CASE NO. 17-cv-04246-RS
                                                                                         12
                                   1   violation was a “highly predictable consequence” of the failure to train. Long, 442 F.3d at 1188. It

                                   2   is beyond dispute that police officers are often required to subdue suspects and handle them while

                                   3   they are handcuffed. Therefore, a jury could reasonably conclude it is highly foreseeable that

                                   4   PPD’s failure to provide guidance on the proper duration and amount of force to apply during a

                                   5   carotid hold, or to teach officers not to apply force to the back of a prone and handcuffed suspect,

                                   6   would result in an excessive use of force.

                                   7                      b. Causation

                                   8          As explained above, a plaintiff seeking to establish liability based on a failure to train must

                                   9   not only establish that the training was inadequate, but also that this deficiency caused the

                                  10   unconstitutional application of force in that particular instance. Chew v. Gates, 27 F.3d 1432, 1444

                                  11   n.12 (9th Cir. 1994). The Pittsburg Defendants argue that any improper use of the carotid hold was

                                  12   simply due to a lack of retention by Mejia rather than any deficiency in the training. Viewing the
Northern District of California
 United States District Court




                                  13   evidence in the light most favorable to Plaintiffs, however, a jury could easily reach the opposite

                                  14   conclusion. Therefore, the Pittsburg Defendants’ request for summary judgment with respect to

                                  15   Monell liability must be denied.

                                  16          D. State Law Claims

                                  17          The Pittsburg Defendants also seek summary judgment with respect to Plaintiffs’ three

                                  18   state law claims. First, they argue Plaintiffs’ Bane Act claim fails because it relies exclusively

                                  19   upon the alleged violation of the Fourth Amendment. As explained above, however, Plaintiffs

                                  20   have raised material disputes of fact that defeat Defendants’ motion for summary judgment with

                                  21   respect to the Fourth Amendment violation. Therefore, Defendants’ request for summary

                                  22   judgment with respect to the Bane Act claim must also fail. The Pittsburg Defendants similarly

                                  23   seek to defeat Plaintiffs’ negligence and battery claims by relying on their Fourth Amendment

                                  24   arguments regarding the reasonableness of the officers’ use of force. These arguments are

                                  25   unavailing for the reasons discussed in Part A. Accordingly, the motion for summary judgment is

                                  26
                                  27

                                  28                                                                 ORDER RE MOTION FOR SUMMARY JUDGMENT
                                                                                                                 CASE NO. 17-cv-04246-RS
                                                                                         13
                                   1   denied with respect to Plaintiffs’ state law claims.

                                   2           E. Motion to Seal

                                   3           The parties dispute whether portions of Officer Glasper’s deposition testimony and

                                   4   Plaintiffs’ opposition brief relating to the officer’s medical records should be maintained under

                                   5   seal. While medical records are generally the proper subject of a sealing motion, the information at

                                   6   issue here relates solely to Officer Glasper’s past statements regarding how he injured his hand

                                   7   during the altercation. The Pittsburg Defendants have provided no persuasive reason why this

                                   8   particular statement should be kept from the public. Accordingly, the limited portion of the

                                   9   deposition testimony and of Plaintiffs’ brief that refer to this statement may not be sealed. All

                                  10   other information relating to Officer Glasper’s medical records will, however, be maintained under

                                  11   seal.

                                  12           F. Compliance with Local Rules
Northern District of California
 United States District Court




                                  13           The Pittsburg Defendants have pointed out that Plaintiffs’ briefing on this motion does not

                                  14   comply with the civil local rules. While Plaintiffs’ use of a footnote to provide a string cite and

                                  15   summarization of information using a sparsely worded single-spaced table are not of great

                                  16   concern, Plaintiffs’ inclusion of additional lines of text in the body of their brief was inappropriate.

                                  17   Going forward, Plaintiffs are expected to comply with all rules governing the length and

                                  18   formatting of briefs and to avoid any appearance that they are attempting to gain an unfair

                                  19   advantage in this litigation. Both parties are also reminded that e-filed documents must include

                                  20   text search capabilities unless the filer only has access to a paper, or otherwise nonsearchable,

                                  21   copy of the document. Civ. Local R. 5-1(e)(2). This helps conserve Court resources and increase

                                  22   the accuracy of decisions.

                                  23                                            V. CONCLUSION

                                  24           For the reasons set forth above, summary judgment is granted with respect to Plaintiffs’

                                  25   First and Fourteenth Amendment theories for relief. Partial summary judgment is also granted to

                                  26   the extent that Plaintiffs’ Fourth Amendment claim relies upon a lack of probable cause to arrest

                                  27   Martinez. Summary judgment is denied with respect to all remaining claims and theories for relief.

                                  28                                                                  ORDER RE MOTION FOR SUMMARY JUDGMENT
                                                                                                                  CASE NO. 17-cv-04246-RS
                                                                                         14
                                   1

                                   2   IT IS SO ORDERED.

                                   3

                                   4   Dated: March 8, 2019

                                   5                          ______________________________________
                                                              RICHARD SEEBORG
                                   6                          United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                   ORDER RE MOTION FOR SUMMARY JUDGMENT
                                                                                   CASE NO. 17-cv-04246-RS
                                                              15
